DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 9 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new width (a one-dimensional measurement) of a top surface of the switching layer is smaller than a width of a bottom surface of the switching layer, Fig. 6G cannot support the recitation of an area (a two-dimensional measurement) of a top surface of the switching layer is smaller than an area of a bottom surface of the switching layer as claimed when the specification is silent.  Accordingly, it is respectfully submitted that this new limitation is new matter.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (US 2016/0064664 A1) in view of Takahashi et al. (US 2010/0176363 A1) and Pirovano et al. (US 2019/0252607 A1).
Regarding claim 1, Dang shows in Figs. 1A, 1B and related text a semiconductor device ([0015], lines 1-4), comprising: 

a top electrode 132, over the bottom electrode ([0020], line 1); 
a switching layer 122, between the bottom electrode and the top electrode, and configured to store data ([0017], lines 1-9);
a capping layer 126/128/130 (collectively), in contact with the switching layer (a bottom surface of 126 directly (physically) contacts a top surface of 122; also layer 130, which Dang explicitly names “a capping layer”, is in electrical and thermal contact with the switching layer 122), and configured to extract (oxygen) ions from the switching layer ([0011], lines 13-16; [0018]-[0019]; [0024], lines 6-12);
an ion reservoir region 124 (128/130), formed in the capping layer ([0018], lines 1-12); 
a diffusion barrier layer 110/114/116, between the bottom electrode and the switching layer, and configured to obstruct diffusion of ions between the switching layer and the bottom electrode ([0016], lines 15-21); and 
a passivation layer 134/136, covering an upper surface and edges of the top electrode, wherein edges of the switching layer and edges of the diffusion barrier layer are uncovered by the passivation layer ([0020], lines 8-10 and [0021], lines 1-11).
Dang does not disclose the bottom electrode including metal nitride or doped semiconductive material, and an area of a top surface of the switching layer is smaller than an area of a bottom surface of the switching layer.
Takahashi teaches in Fig. 9f and related text the bottom electrode 14/15/16 including metal nitride 15 or doped semiconductive material ([0097], lines 1-14).

Dang, Takahashi and Pirovano are analogous art because they each are directed to resistive memory and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dang with the specified features of Takahashi and Pirovano because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dang’s device to form the bottom electrode to include metal nitride or doped semiconductive material, as taught by Takahashi, and to form an area of a top surface of the switching layer to be smaller than an area of a bottom surface of the switching layer, as taught by Pirovano, in order to use the metal nitride as a conductive diffusion barrier layer that is interposed between the copper layer and the interlayer insulating layer, thereby preventing the outdiffusion of mobile copper species (atoms and/or ions) from the copper layer into the interlayer insulating layer to preserve the dielectric properties of the interlayer insulating layer (Takahashi: [0097]; Dang: [0015]), and in order to improve the sense window for the memory cell, which may result in more accurate sensing compared to cells with a straight profile (Pirovano: [0016]), respectively.
Regarding claim 2, Dang in view of Takahashi and Pirovano shows the diffusion barrier layer comprises an inert material (e.g., gold, which is a noble metal) (Dang: [0016], line 18).
Regarding claim 3, Dang in view of Takahashi and Pirovano shows the diffusion barrier layer is less reactive to the ions than the bottom electrode (Dang: [0015], line 14 and [0016], line 18; note: a noble metal such as gold is less reactive to oxygen ions than a transition metal such as copper).
Regarding claim 4, Dang in view of Takahashi and Pirovano shows the diffusion barrier layer abuts the switching layer (Dang: Fig. 1A).
Regarding claim 5, Dang in view of Takahashi and Pirovano shows the diffusion barrier layer abuts the bottom electrode (Dang: Fig. 1A).
Regarding claim 8, Dang in view of Takahashi and Pirovano shows the diffusion barrier layer comprises an oxygen diffusion barrier layer configured to obstruct diffusion of oxygen ions between the switching layer and the bottom electrode, and a material of the oxygen diffusion barrier layer comprises metal, metal oxide, metal nitride, silicate, silicide, or a combination thereof (Dang: [0016], lines 15-21).
Regarding claim 9, Dang in view of Takahashi and Pirovano shows the diffusion barrier layer comprises an active metal diffusion barrier layer configured to obstruct diffusion of active metal ions between the switching layer and the bottom electrode, and a material of the active metal diffusion barrier layer comprises metal, metal nitride, metal alloy, or a combination thereof (Dang: [0016], lines 15-21).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 9,847,481 B2) in view of Lee et al. (US 2010/0038791 A1) and Wang et al. (US 2014/0103282 A1).
Regarding claim 10, Chang shows in Fig. 3A and related text a semiconductor device, comprising: 

a bottom interconnect structure 334 including a bottom metallization layer 340, wherein the bottom metallization layer is connected to the semiconductor device (Col. 4, lines 38-49); 
a bottom electrode 354 (Col. 4, line 63), formed on the bottom metallization layer and including metal nitride or doped semiconductive material (Col. 2, lines 38-43), wherein a bottom surface of the bottom electrode is narrower than a top surface of the bottom metallization layer; 
a top electrode 356 (Col. 4, line 64), over the bottom electrode; 
a switching layer 358 (Col. 4, lines 66-67), between the bottom electrode and the top electrode, and configured to store data (Col. 2, lines 7-13). 
Chang does not disclose an oxygen reservoir layer, between the switching layer and the top electrode, the oxygen reservoir layer including metal oxide; and an oxygen diffusion barrier layer, between the bottom electrode and the switching layer, wherein the oxygen diffusion barrier layer is configured to obstruct diffusion of oxygen ions between the switching layer and the bottom electrode, wherein edges of the oxygen diffusion barrier layer abut and align with edges of the bottom electrode.
Lee teaches in Fig. 3e and related text an oxygen reservoir layer 108 ([0026], lines 1-3 and [0028], lines 1-7), between the switching layer 106 ([0025], lines 1-10) and the top electrode 110 ([0027], lines 1-2), the oxygen reservoir layer including metal oxide ([0026], lines 8-15).
Wang teaches in Fig. 3 and related text an oxygen diffusion barrier layer 303, between the bottom electrode 302 and the switching layer 304, wherein the oxygen 
Chang, Lee and Wang are analogous art because they each are directed to resistive random access memory (RRAM) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chang with the specified features of Lee and Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chang’s device to form an oxygen reservoir layer, between the switching layer and the top electrode, the oxygen reservoir layer including metal oxide, as taught by Lee, and to form an oxygen diffusion barrier layer, between the bottom electrode and the switching layer, wherein the oxygen diffusion barrier layer is configured to obstruct diffusion of oxygen ions between the switching layer and the bottom electrode, wherein edges of the oxygen diffusion barrier layer abut and align with edges of the bottom electrode, as taught by Wang, in order to improve the stability and the endurance of the RRAM (Lee: [0029], lines 3-4 and [0036], lines 3-5), and in order to provide the switching layer with an inert interface (i.e., a bottom surface of the switching layer) such that substantially no materials (e.g., oxygen) pass through this interface, thereby expanding material options for the bottom electrode (Wang: [0005], lines 1-16 and [0006], lines 18-23), respectively.
Regarding claims 11-15, Chang in view of Lee and Wang discloses substantially the entire claimed invention, as applied to claim 10 above.

Wang teaches in Fig. 3 and related text a material of the oxygen diffusion barrier layer 303 comprises metal, metal oxide, metal nitride, silicate, silicide, or a combination thereof, wherein the metal comprises at least one of iridium (Ir), ruthenium (Ru) and platinum (Pt), wherein the metal oxide comprises at least one of iridium oxide and ruthenium oxide, wherein the metal nitride comprises ruthenium-titanium nitride, wherein a material of the oxygen diffusion barrier layer comprises tantalum-silicon-nitride ([0062], lines 1-10).
Chang, Lee and Wang are analogous art because they each are directed to resistive random access memory (RRAM) and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Chang in view of Lee and Wang with the specified features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Chang in view of Lee and Wang to select a material of the oxygen diffusion barrier layer to comprise metal, metal oxide, metal nitride, silicate, silicide, or a combination thereof, wherein the metal 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 9,847,481 B2) in view of Lee et al. (US 2010/0038791 A1) and Wang et al. (US 2014/0103282 A1) as applied to claim 10 above, and further in view of Adusumilli et al. (US 2011/0175147 A1).
Regarding claim 16, Chang in view of Lee and Wang discloses substantially the entire claimed invention, as applied to claim 10 above.
Chang in view of Lee and Wang does not explicitly disclose a material of the oxygen diffusion barrier layer comprises tungsten silicide.
Adusumilli teaches in Fig. 1 and related text a material of the oxygen diffusion barrier layer 110 comprises tungsten silicide ([0024], lines 1-3 and 8).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Chang in view of Lee and Wang to select a material of the oxygen diffusion barrier layer to comprise tungsten silicide, as taught by Adusumilli, in order to provide an oxygen diffusion barrier layer that is able to withstand temperatures in excess of 950 degrees Centigrade and be conductive so as to have a resistivity that is typically less than 1000 µ[Symbol font/0x57]-cm (Adusumilli: [0024], lines 11-14).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al. (US 2016/0218283 A1) in view of Pirovano et al. (US 2019/0252607 A1) and Wang et al. (US 2014/0103282 A1).
Regarding claim 21, Trinh shows in Figs. 1A, 1B and related text a semiconductor device, comprising:
a bottom electrode 110, including metal nitride ([0015], lines 15-17);
a top electrode 134, over the bottom electrode ([0022], line 1);

a capping layer 126, abutting the switching layer and the top electrode, and the capping layer including metal oxide ([0017], lines 12-13); and
a passivation layer 136/138, covering an upper surface and edges of the top electrode, wherein the passivation layer contacts a top surface of the switching layer ([0022], lines 9-10 and [0023], lines 10-11).
Trinh does not disclose an area of a top surface of the switching layer is smaller than an area of a bottom surface of the switching layer, and a diffusion barrier layer, wherein the diffusion barrier layer is less reactive to ions than the bottom electrode, and a bottom surface of the diffusion barrier layer is in physical contact with a top surface of the bottom electrode.
Pirovano teaches in Figs. 2, 3A, 3B and related text an area of a top surface 305 of the switching layer 220-a is smaller than an area of a bottom surface 310 of the switching layer ([0041], lines 7-9 and [0048], lines 1-10).
Wang teaches in Fig. 3 and related text a diffusion barrier layer 303 ([0062], lines 1-10), wherein the diffusion barrier layer is less reactive to ions (e.g., oxygen) than the bottom electrode 302 ([0023], lines 14-16; [0026], lines 21-23; [0052], lines 1-5; note: bottom electrode 302 may be formed from titanium nitride, which is disclosed by Wang as being an oxygen reactive material, whereas the diffusion barrier layer may be formed by a material that is not oxygen reactive), and a bottom surface of the diffusion barrier layer is in physical contact with a top surface of the bottom electrode.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Trinh’s device to form an area of a top surface of the switching layer to be smaller than an area of a bottom surface of the switching layer, as taught by Pirovano, and to provide a diffusion barrier layer, wherein the diffusion barrier layer is less reactive to ions than the bottom electrode, and a bottom surface of the diffusion barrier layer is in physical contact with a top surface of the bottom electrode, as taught by Wang, in order to improve the sense window for the memory cell, which may result in more accurate sensing compared to cells with a straight profile (Pirovano: [0016]), and in order to provide the switching layer with an inert interface (i.e., a bottom surface of the switching layer) such that substantially no materials (e.g., oxygen) pass through this interface, thereby expanding material options for the bottom electrode (Wang: [0005], lines 1-16 and [0006], lines 18-23), respectively.
Regarding claim 22, Trinh in view of Pirovano and Wang discloses substantially the entire claimed invention, as applied to claim 21 above.
Trinh and Pirovano do not disclose the diffusion barrier layer abuts the switching layer.
Wang teaches in Fig. 3 and related text the diffusion barrier layer 303 abuts the switching layer 304 ([0050], lines 3-4).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Trinh in view of Pirovano and Wang to form the diffusion barrier layer to abut the switching layer, as taught by Wang, in order to provide the switching layer with an inert interface (i.e., a bottom surface of the switching layer) such that substantially no materials (e.g., oxygen) pass through this interface, thereby expanding material options for the bottom electrode (Wang: [0005], lines 1-16 and [0006], lines 18-23).
Regarding claim 23, Trinh in view of Pirovano and Wang discloses substantially the entire claimed invention, as applied to claim 21 above.
Trinh and Pirovano do not disclose the diffusion barrier layer comprises an oxygen diffusion barrier layer configured to obstruct diffusion of oxygen ions between the switching layer and the bottom electrode, and a material of the oxygen diffusion barrier layer comprises metal, metal oxide, metal nitride, silicate, silicide, or a combination thereof.
Wang teaches in Fig. 3 and related text the diffusion barrier layer 303 comprises an oxygen diffusion barrier layer configured to obstruct diffusion of oxygen ions between the switching layer and the bottom electrode, and a material of the oxygen diffusion 
Trinh, Pirovano and Wang are analogous art because they each are directed to resistive random access memory (RRAM) and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Trinh in view of Pirovano and Wang with the specified features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Trinh in view of Pirovano and Wang to form the diffusion barrier layer to comprise an oxygen diffusion barrier layer configured to obstruct diffusion of oxygen ions between the switching layer and the bottom electrode, and a material of the oxygen diffusion barrier layer comprises metal, metal oxide, metal nitride, silicate, silicide, or a combination thereof, as taught by Wang, in order to provide the switching layer with an inert interface (i.e., a bottom surface of the switching layer) such that substantially no materials (e.g., oxygen) pass through this interface, thereby expanding material options for the bottom electrode (Wang: [0005], lines 1-16 and [0006], lines 18-23).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al. (US 2016/0218283 A1) in view of Pirovano et al. (US 2019/0252607 A1) and Wang et al. (US 2014/0103282 A1) as applied to claim 21 above, and further in view of Pillarisetty et al. (US 2019/0181337 A1).
Regarding claim 24, Trinh in view of Pirovano and Wang discloses substantially the entire claimed invention, as applied to claim 21 above.

Pillarisetty teaches in Fig. 1 and related text the diffusion barrier layer 104 ([0032], lines 1-8) comprises an active metal diffusion barrier layer configured to obstruct diffusion of active metal ions (e.g., copper, silver, or gold, or alloys thereof; [0033], lines 1-4), between the switching layer 106 and the bottom electrode 102 ([0033], lines 1-10 and [0040], lines 1-6), and a material of the active metal diffusion barrier layer comprises metal, metal nitride, metal alloy (e.g., a lanthanum-tantalum alloy; [0036], lines 1-8), or a combination thereof.
Trinh, Pirovano, Wang and Pillarisetty are analogous art because they each are directed to nonvolatile random access memory and one of ordinary skill in the art would have had a reasonable expectation of success to modify Trinh in view of Pirovano and Wang with the specified features of Pillarisetty because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Trinh in view of Pirovano and Wang to form the diffusion barrier layer to comprise an active metal diffusion barrier layer configured to obstruct diffusion of active metal ions between the switching layer and the bottom electrode, and a material of the active metal diffusion barrier layer comprises metal, metal nitride, metal alloy, or a combination thereof, as taught by .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (US 2016/0064664 A1) in view of Takahashi et al. (US 2010/0176363 A1) and Pirovano et al. (US 2019/0252607 A1) as applied to claim 1 above, and further in view of Murase et al. (US 2014/0110659 A1).
Regarding claim 25, Dang in view of Takahashi and Pirovano discloses substantially the entire claimed invention, as applied to claim 1 above, including the ions includes oxygen ions (Dang: [0018], line 5).
Dang in view of Takahashi and Pirovano does not explicitly disclose an oxygen concentration of the ion reservoir region is lower than that of the switching layer.
Murase teaches in Fig. 1 and related text an oxygen concentration of the ion reservoir region 106xa is lower than that of the switching layer 106xb ([0140], lines 1-8).
Dang, Takahashi, Pirovano and Murase are analogous art because they each are directed to resistive memory and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dang in view of Takahashi and Pirovano with the specified features of Murase because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Dang in view of Takahashi and Pirovano to form an oxygen concentration of the ion reservoir region to be lower than that of the switching layer, as taught by Murase, in order to stabilize current characteristics in the low resistance state of the memory cell, thereby reducing .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 9,847,481 B2) in view of Lee et al. (US 2010/0038791 A1) and Wang et al. (US 2014/0103282 A1) as applied to claim 10 above, and further in view of Chen et al. (US 2015/0144859 A1).
Regarding claim 26, Chang in view of Lee and Wang discloses substantially the entire claimed invention, as applied to claim 10 above.
Chang in view of Lee and Wang does not disclose side walls of the oxygen reservoir layer are surrounded by a passivation layer.
Chen teaches in Fig. 10 and related text side walls of the oxygen reservoir layer 219 ([0017], lines 1-4) are surrounded by a passivation layer 221 ([0026], lines 2-4).
Chang, Lee, Wang and Chen are analogous art because they each are directed to resistive random access memory (RRAM) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chang in view of Lee and Wang with the specified features of Chen because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Chang in view of Lee and Wang to surround side walls of the oxygen reservoir layer by a passivation layer, as taught by Chen, in order to protect the oxygen reservoir layer from environmental contamination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-16 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811